DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.

Status of Claims
Claims 1-20 are pending in this application.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,194,956 in view of Neustel (U.S. Patent Application Publication 2014/0200880). The claim in the patent is narrower than the claims in the current application, except for displaying the text to the user, which is taught by Neustel.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,194,956 in view of Neustel (U.S. Patent Application Publication 2014/0200880). The claim in the patent is narrower than the claim in the current application, except for displaying the text to the user, which is taught by Neustel.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,194,956 in view of Neustel (U.S. Patent Application Publication 2014/0200880) in further view of Klein et al. (U.S. Patent Application Publication 2019/0179893). The parent claim in the patent is narrower than the claim in the current application, except for displaying the text to the user, which is taught by Neustel. The text of claim 4 is taught by Klein et al.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,194,956 in view of Neustel (U.S. Patent Application Publication 2014/0200880). The parent claim in the patent is narrower than the claim in the current application, except for displaying the text to the user, which is taught by Neustel. The text of claim 5 is also taught by Neustel.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,194,956 in view of Neustel (U.S. Patent Application Publication 2014/0200880). The parent and dependent claims in the patent are narrower than the claim in the current application, except for displaying the text to the user, which is taught by Neustel.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,194,956 in view of Neustel (U.S. Patent Application Publication 2014/0200880). The parent claim in the patent is narrower than the claim in the current application, except for displaying the text to the user, which is taught by Neustel. The text of claim 7 is also taught by Neustel.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,194,956 in view of Neustel (U.S. Patent Application Publication 2014/0200880). The parent claim in the patent is narrower than the claim in the current application, except for displaying the text to the user, which is taught by Neustel. The text of claim 8 is also taught by Neustel.
Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,194,956 in view of Neustel (U.S. Patent Application Publication 2014/0200880). The claim in the patent is narrower than the claim in the current application, except for displaying the text to the user, which is taught by Neustel.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,194,956 in view of Neustel (U.S. Patent Application Publication 2014/0200880). The parent claim in the patent is narrower than the claim in the current application, except for displaying the text to the user, which is taught by Neustel. The text of claim 10 is also taught by Neustel.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,194,956 in view of Neustel (U.S. Patent Application Publication 2014/0200880) in further view of Mulwad et al. (U.S. Patent Application Publication 2019/0179893). The parent claims in the patent is narrower than the claim in the current application, except for displaying the text to the user and the text of claim 10, which are taught by Neustel. The text of claim 11 is taught by Mulwad et al.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,194,956 in view of Neustel (U.S. Patent Application Publication 2014/0200880). The parent claim in the patent is narrower than the claim in the current application, except for displaying the text to the user, which is taught by Neustel. The text of claim 10 is also taught by Neustel.
Claims 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,194,956 in view of Neustel (U.S. Patent Application Publication 2014/0200880). The claim in the patent is narrower than the claims in the current application, except for displaying the text to the user, which is taught by Neustel.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,194,956 in view of Neustel (U.S. Patent Application Publication 2014/0200880). The claim in the patent is narrower than the claim in the current application, except for displaying the text to the user, which is taught by Neustel. While claim 3 is directed to a computer implemented method, it would be an obvious variation to apply it to the computer readable media of claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neustel (U.S. Patent Application Publication 2014/0200880) in view of Lundberg (U.S. Patent Application Publication 2013/0086469).
As per claims 1, 9 and 18, Neustel discloses:
A computer-implemented method, comprising: 
providing first data, wherein the first data comprises: 
text of a first patent claim, a first element that encloses a first word of the first patent claim, wherein the first element includes first metadata indicating a first level of support for the first word, and a second element that encloses a second word of the first patent claim, wherein the second HTML element includes second metadata indicating a second level of support for the second word; and 
providing second data comprising computer-executable instructions that, when executed, cause at least one processor to perform actions comprising: 
binding an event handler to the first element, 
receiving a user-interface event corresponding to a selection of the first element, 
obtaining the first element using the user-interface event, 
processing the first element to obtain information about the first word, 
obtaining text of a first portion of a document using the information about the first word, wherein the text of the first portion comprises the first word or a variant of the first word, and 
causing the text of the first portion to be displayed to a user (Figure 26 and Paragraphs [0182-0185] — The user may select a claim element (noun) which is then highlighted throughout the claims with the original (antecedent) instance highlighted differently).
Neustel fails to disclose that the implementation is in HTML.
However, Lunberg in the same field of endeavor teaches that the implementation can be in HTML (Paragraph [0017]).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method system and computer readable media of Neustel with the HTML implementation of Lundberg because it is a case of simple substitution of one known element for another to obtain predictable results.
Claim 9 is directed to a system for implementing the computer implemented method of claim 1, so is rejected for similar reasons.
Claim 18 is directed to a computer readable media containing instructions to cause a processor to execute the method of claim 1, so is rejected for similar reasons.

As per claims 2 and 19, the combination of Neustel and Lundberg discloses all of the limitations of claims 1 and 18 above. Neustel in the combination further discloses:
the information about the first word comprises a base form of the first word or one or more variants of the first word (Figure 3c and Paragraph [0109] — multiple forms of the noun are matched with the default form being either preset or user selected). 

As per claims 3 and 20, the combination of Neustel and Lundberg discloses all of the limitations of claims 1 and 18 above. Neustel in the combination further discloses:
The first HTML element stores the information about the first word in third metadata (Figure 3c and Paragraph [0109] — multiple forms of the noun are matched with the default form being either preset or user selected).

As per claim 5, the combination of Neustel and Lundberg discloses all of the limitations of claim 1 above. Neustel in the combination further discloses:
the first metadata causes presentation of the first word using a first color and the second metadata causes presentation of the second word using a second color, and wherein the first color is different from the second color (Figure 26 and Paragraphs [0182-0185] — The user may select a claim element (noun) which is then highlighted throughout the claims with the original (antecedent) instance highlighted differently).

As per claim 6, the combination of Neustel and Lundberg discloses all of the limitations of claim 1 above. Neustel in the combination further discloses:
the user-interface event corresponds to a click or double click of the first HTML element (Paragraphs [0129] & [0140] – the user can right-click to select an element).

As per claim 7, the combination of Neustel and Lundberg discloses all of the limitations of claim 1 above. Neustel in the combination further discloses:
causing the text of the first portion to be displayed comprises causing a dialog box to be displayed (Figure 8 and Paragraph [0039] - the scrollable text box can be construed as a dialog box).

As per claim 8, the combination of Neustel and Lundberg discloses all of the limitations of claim 7 above. Neustel in the combination further discloses:
the dialog box includes controls for viewing other portions comprising the first word or a variant of the first word (Figure 8 and Paragraph [0039] - the scrollable text box can be construed as a dialog box).

As per claim 10, the combination of Neustel and Lundberg discloses all of the limitations of claim 9 above. Neustel in the combination further discloses:
the first portion is a paragraph of a patent application (Figure 8 and Paragraph [0039]).

As per claim 12, the combination of Neustel and Lundberg discloses all of the limitations of claim 9 above. Neustel in the combination further discloses:
the first data comprises the text of the first patent claim in a first tab and the text of the first portion in a second tab (Figure 8 and Paragraph [0039] - the claim and the text from the specification are in different tabs).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Neustel (U.S. Patent Application Publication 2014/0200880) and Lundberg (U.S. Patent Application Publication 2012/0086469) in view of Klein et al. (U.S. Patent Application Publication 2015/0379439).
As per claim 4, the combination of Neustel and Lundberg discloses all of the limitations of claim 1 above. The combination fails to disclose but Klein et al. in the same field of endeavor teaches:
the third metadata comprises a title attribute of the first HTML element (Paragraph [0015] and Table 1 – the Patent Title is included in the metadata).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method system and computer readable media of Neustel and Lundberg with the Title metadata of Klein et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Neustel (U.S. Patent Application Publication 2014/0200880) and Lundberg (U.S. Patent Application Publication 2012/0086469) in view of Mulwad et al. (U.S. Patent Application Publication 2019/0179893).
As per claim 11, the combination of Neustel and Lundberg discloses all of the limitations of claim 9 above. The combination fails to disclose but Mulwad et al. in the same field of endeavor teaches:
the at least one computing device is configured to obtain the text of the first portion using a regular expression (Paragraph [0033-0034] – a regular expression is used to retrieve text according to a defined relationship).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method system and computer readable media of Neustel and Lundberg with the regular expressions of Mulwad et al. because it is a case of combining prior art elements according to known methods to yield predictable results.



Allowable Subject Matter
Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677